Exhibit 10.1

 

AMENDMENT NO. 5

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 5 to the Employment Agreement (“Amendment”), dated December
4, 2018, is by and between Drone Aviation Holding Corp., a Nevada corporation
with an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the
“Company”), and Daniyel Erdberg (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

 

WHEREAS, the parties entered into an Amendment No. 1 on October 2, 2015 (Erdberg
Amendment No. 1); and

 

WHEREAS, the parties entered into an Amendment No. 2 on April 27, 2016 (Erdberg
Amendment No. 2); and

 

WHEREAS, the parties entered into an Amendment No. 3 on September 26, 2016
(Erdberg Amendment No. 3); and

 

WHEREAS, the parties entered into an Amendment No. 4 on August 3, 2017 (Erdberg
Amendment No. 4); and

 

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.Section 3 of the Employment Agreement – Term of Employment – is hereby
extended from December 31, 2018 to December 31, 2019.

 

2.Section 4 of the Employment Agreement- Compensation of Employee- is hereby
modified to $175,000 annual base salary and entitled to receive an annual cash
bonus in an amount equal to up to one hundred fifty percent (150%) of the
current base salary.

 

The terms and conditions of all other sections of the Employment Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

  

  DRONE AVIATION HOLDING CORP.       By: /s/ Kendall W. Carpenter   Name:
Kendall W. Carpenter   Title: Chief Financial Officer         By: /s/ Daniyel
Erdberg   Name: Daniyel Erdberg

 

